Exhibit 99.1 Press Release 2200 West Parkway Boulevard Salt Lake City, Utah84119-2331 www.franklincovey.com FRANKLIN COVEY ANNOUNCES FIRST QUARTER FISCAL 2010 RESULTS Salt Lake City, Utah – January 7, 2010 – Franklin Covey Co. (NYSE: FC), a global provider of training and consulting services, today announced financial results for its fiscal first quarter ended November 28, 2009.For the first quarter of fiscal 2009, the Company recognized income from operations totaling $1.9 million compared to a loss of $0.7 million in the first quarter of fiscal 2009.Net income for the quarter totaled $0.2 million, or $0.01 per diluted share, compared to a net loss of $0.6 million, or ($0.04) per diluted share, in the first quarter of fiscal 2009.Reported net sales for the first quarter of fiscal 2010 totaled $33.9 million compared to $35.1 million in the first quarter of fiscal 2009.The majority of this decline was due to planned decreases in the number of public program events held during the quarter, which reduced sales by $1.1 million compared to fiscal 2009.Excluding the impact of planned decreases in public programs, training and consulting sales increased 3% compared to the prior year. Bob Whitman, Chairman and Chief Executive Officer of Franklin Covey commented, “Due to solid bookings in the fourth quarter, we started our new fiscal year with a pipeline of contracted training revenue that was significantly larger than we had at the beginning of last year’s first quarter.With this, and continued solid booking momentum, we saw revenue trends strengthen during our first quarter.The improvement in our sales trend was very broad based, and extended across all of our major channels.The strengthening of our revenue trends, combined with the favorable results of our cost reduction actions implemented over the past year, resulted in a substantial increase in operating profit for the quarter.” Mr.
